01-15-00857-CR
                                   CHRIS DANIEL
 o        $                   H VRRIS COUNTS DISTRICT CLERK



                                                                            FILED IN
October 7, 2015                                                      1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
MANDY MILLER                                                         10/12/2015 8:45:22 AM
ATTORNEY OF RECORD                                                   CHRISTOPHER A. PRINE
                                                                              Clerk
2910 COMMERCIAL CENTER BLVD #103-201
KTY, TX 77494

Defendant’s Name: JUSTIN DAREN BUXTON

Cause No: 1482081

Court:   228th DISTRICT COURT
Please note the following appeal updates on the above mentioned cause1

Notice of Appeal Filed Date: 10/1/15
Sentence Imposed Date: 10/1/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: MANDY MILLER




Sincerely,


S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
     District Attorney
     Appellate Division
     Harris County, Texas

     JULIE JOHNSON (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause




                    1201 Franklin PO Box 4651 Houston, Texas 77210-4651
                                                          Cause No.    iymi
                           .                             THE STATE OF TEXAS

                                                                               K/A/


                                              I'II'I   Court/ÿi   ounty-Criminal Cum t at Luo Ntr

                                                             Harris County, Texas

ft;                                                          NOTICE OF APPEAL
 TO THE HONORABLE JUDGE OF SAID COURT:

 On                  -
                OCT 12015
 NOTICE OF APPEAL of his conviction
                                                       (date), the defendant     in   the above numbered and styled cause gives


 The undersigned attorney (check appropriate box):
            MOVES to withdraw
            ADVISES the court that he will CONTINUE to represent the defenddflt o< n                   appeal-ÿ
               GOT- 120(5 -v                                               V
 Date                                                                     Attorney (Signaturi

           J           A          LAX          A                                                       Still
      endant (Printed                                                     Attorney (Printer name)
                                Chris Daniel                                          JHO 5              3
                                District Clerk
                               OCT - 1 21m
                                                                         State Bar Number                                   it>iAih>A   rx
                  Time:.
                                                                               1ÿ6/
                                                                          Address
                                                                                           Frcrslcl\ IStU f~l 7703S
                                Harris County, Texas
                   By.
                                     Deputy
                                                                         Telephone Number
                                                                                                         l\±SL3~
 The deferpJant (check all that apply):
      O      REPRESENTS to the court that he IS pte'sently INDIGENT and ASKS the court to immediately APPOINT
            appellate counsel to represent him                       \
      !g/ASKS the Court to ORDER that a free record                  be provided to him
            ASKS the           to set BAIL
            Acp<5ujmgi5rrÿppellarit ASKS the Cpwrf to conduct a hearing, make findings, and enter an Order
 Grantinÿ'tJaÿremiested relief

                                                         ;   c
                                                                                            J* LA *>   (~t yv
                                                                                                       name
          idabt (Signature)                                               Defendant’s Printed
 SWORN TO AND SUBSCRIBED BEFORE ME ON                                          ter -mi
 By Deputy District Clerk of Hams County. Texas
                                                                 s

                                                                 Page I of 2
                                                            ORDER


          On   ocr-i2n»                  the Court conducted a hearing and FINDS that defendant / appellant

               IS NOT   indigent at this time
                            for the purpose of
                   fÿmploying counsel

                   IBÿpayipg for a clerk’s and court reporter’s record
                        employing   counÿgflmd/oÿjÿing for         a clerk’s and court reporter's record
The Court ORDERS that
   OÿCounsel’s motion to withdraw 1                         ?BENIEP.
          Defendant / appellant's motion (to be found indigent) is DENIED
          Defendant's / appellant’s motion       is   GRANTED and
                   Attorney    _
                   Bar Card Number                 SPN Number
                   is APPOINTED to represent defendant / appellant on appeal


                   Harris County Public Defender's Office (HCPD) is APPOINTED to represent
                   defendant/appellant on appeal
                   Assistant Public Defender Assigned by HCPD              _
                   Bar Card Number                  SPN Number

               PÿThe COURT REPORTER is ORDERED to prepare and file the reporter's record without charge to
                  defendant / appellant
BAIL IS
          SET at $ _
   Q      TOCQNTINUE as p
   tÿÿENIED and is SET at No BOND               (Felony Only)

DATE SIGNED
                        OCT 1 -                                                     COURT /

                                                                  HARRIS COUNTY, TEXAS




                                                          Page 2 of 2
                                       Cause No.

                                       THE STATE OF TEXAS
                                               V.
                                               , AJKJAJ


                           District Court / County Criminal Court at Law No.

                                         Harris County, Texas



                           OATH OF APPOINTED ATTORNEY ON APPEAL

                                                Attorney at Law, swear or affirm that I will be solely
responsible for writing a brief and representing the appellant on appeal If I am not able to perform my
duties as appellate counsel, I will notify the Court immediately so that the Court may take the appropriate
action as deemed necessary



Attomey-at-Law (Signature)                             BAR Number / SPN


Address                                                City / State / Zip


Phone                                                  FAX



SWORN TO AND SUBSCRIBED BEFORE ME ON

By Deputy District Clerk of Hams County, Texas




                                               Page 3 of 3
  m
 THE STATE OF TEXAS
                                                    Cause No.     /Mm7ÿ"
                                                                              IN THE           DISTRICT     COURT

  v.

                                                                              HARRIS COUNTY, TEXAS

           TRIAL COURT’S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
 IJudge ofjhtf trial court, certify this criminal case:
           is not a plea-bargain case, and the defendant has the right of appeal, [or]
    [~~|   is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
           not withdrawn or waived, and the defendant has the right of appeal, [or]
    d is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
               right of appeal, [or]
       d       is a plea-bargain case, and the defendant has NO right of appeal, [or]
       d       the defendant has waived the right of appeal.

                                                                                     - i za\s
Judge                                                                    Date Signed


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my addresgjmiay lose the opportunity to file a pro se petition for discretionary review.ÿ


Jefepdm:

Mailing Address: _
                       7
                                                                        Defendant's Counsel
                                                                                                7
                                                                        State Bar of Texas ID number:            X
Telephone number:                                                       Mailing Address:           llol     frJclU Iftk f\
Fax number (if any):                                                    Telephone number:
                                                 FILED
                                                  Chris Daniel Fax number (if any):
                                                    District Clerk
* “A defendant in a criminal case has the right of                  rules The tnal court shall enter a certification of the defendant's
right to appeal in every case in which lfnpÿs a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo conrStSÿSStÿtÿÿgtshment did not exceed the punishment recommended by the
prosecutor and agreed to by the Hp.fenHaSyÿa defendant mav appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the tritffÿo&rfs permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(aX2).
CAUSE NO.:       HMM-
                                         PAUPER’S OATH ON APPEAL
                                                                                                                       ¥
THE STATE OF TEXAS                                                                   DISTRICT COURT
VS.                                                                   OF

                                                                      HARRIS COUNTY, TEXAS
TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES                                                   defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
        B       Appoint appellate counsel to represent him.
                Asks the court to order that a free repofthb# >rovided to him.


                                                      DEFENDANT
SUBSCRIBE                               to   beforcÿmeÿthis /ÿTÿd                                      20    /S
                  Chris Daniel
                  District Clerk
                 OCT - 1 201b                                ry DISTRICT CLERK
        Time:.                                               A_DlSTRICT COURT
                 Harris County, Texas                        [S COUNTY, TEXAS

                      Deputy
                                                            ORDER
On       10- ACT                             the court conducted a hearing and found that the defendant is indigent.

¥        The court orders that                              tVlt| \Q{~ is appointed to represent
         defendant/appellant on appeal.
M        The court reporter is ordered to prepare and file the reporter’s record without charge to the
         defendant/appellant.
Iti                                           this court mail a ctfpy of the ordep'tfftFte court reporter:
                                              _, by certifigd-mail return receipt requested.



                                                       m      PRESIDING
                                                       HARRIS COUNTY, TEXAS
                                                                           COURT
                                                                                        x



                                                        AFFIRMATION
        WWu Milk r                                             , Attorney at Law, swear or affirm that I will be solely
      responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
      duties as appellate counsel, I will notify the court immediately so that the court may take the
      appropriate action as deemed necessary.
  Y)AttukdM YVUH(A                       _                                     3M0
      ATTORNEY/SIGNATURE)                                                     BAR/SPN NUMBER
                                                                                                                        §
       2-A \ 0 (xHvMTvtAtACU ( MUrrVwrt                                          \ _ V ATM
                                                                              CITY             “SWE
                                                                                                       AX         ZIP
      ADD>RESS                                                                                                                   APPEAL CARD
              | (-30-15
                                       Cause No.   ,
                                 .

                The State of Texas

c
Date Notice                            \D-ÿ
Of Appeal:           OCT-12BtS
Presentation:                  Vol.         Pg..

Judgment:                      Vol.         Pg-.

Judge Presidin
Court Reporter
Court Reporter      _            "

Court Reporter      _
Attorney
on Trial

Attorney        y
on Appeal

         Appointed             Hired

Offens

Jury Trial:              Yes           No

Punishment
Assessed  _
Companion Cases
(If Known)    _
Amount of
Appeal Bond

Appellant
Confined:                Yes          No

Date Submitted
To Appeal Section
                           OCT - 1,2015
Deputy Cle
                    IS